Citation Nr: 1643814	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right ear hearing loss.

2.  Entitlement to a compensable disability rating for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from June 1986 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing has been associated with the claims folder. 

In March 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's right ear hearing acuity was no worse than a Roman Numeral designation II.

2.  Throughout the period on appeal, the Veteran's left ear hearing acuity was no worse than a Roman Numeral designation I.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for right ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2015).

2.  The criteria for a compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2015).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2015).
The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected bilateral hearing loss disability has been assigned a noncompensable disability rating.  His disability has been evaluated under 38 C.F.R. § 4.85, diagnostic code (DC) 6100, which sets forth the rating criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests (using the Maryland CNC test), together with the average hearing threshold level.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman Numeral designations, determined using Table VI or Table VIa, are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment. 

Under Table VI, a Roman Numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIa, which assigns a Roman Numeral designation based solely on the puretone threshold average, is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of §4.86.  
38 C.F.R. § 4.85(c).  

Title 38 C.F.R. § 4.86 allows for the use of either Table VI or Table VIa in determining the appropriate numeric designation when there are "exceptional patterns of hearing impairment."  The regulation is applicable where testing shows that the veteran has puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 or more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86.  

In June 2009, the Veteran was afforded a VA audiological examination.  At that time, puretone thresholds were measured as follows:



    HERTZ





1000
2000
3000
4000
RIGHT

40
25
25
40
LEFT

40
25
25
25

The average puretone threshold for the right ear was 33 decibels, and the speech discrimination score was 96 percent.  The average puretone threshold for the left ear was 29 decibels, and the speech discrimination score was 98 percent.  Using Table VI, this results in the assignment of a hearing acuity of a Roman Numeral designation of I for each ear, which results in a noncompensable disability rating under Table VII.  


Of record is a March 2015 private audiogram from Advanced Otolaryngology Services.  The  puretone thresholds for this evaluation were as follows:



    HERTZ





1000
2000
3000
4000
RIGHT

65
55
--
55
LEFT

40
30
--
55

The average puretone threshold for the right ear was 44 decibels, and the speech discrimination score was 88 percent.  The average puretone threshold for the left ear was 31 decibels, and the speech discrimination score was 96 percent.  This results in the assignment of a hearing acuity of a Roman numeral designation of II in the right ear and I in the left ear, which again results in a noncompensable disability rating under Table VII.

In September 2014, the Veteran was afforded a second VA audiological examination, as well as an ear conditions (including vestibular and infectious conditions) examination to address the question of whether his hearing loss problems produce impairment in understanding speech that is greater than is represented by the results of audiological diagnostic testing.  Puretone thresholds were measured as follows:



    HERTZ





1000
2000
3000
4000
RIGHT

60
50
45
55
LEFT

35
25
25
45

The average puretone threshold for the right ear was 53 decibels, and the speech discrimination score was 92 percent.  The average puretone threshold for the left ear was 33 decibels, and the speech discrimination score was 96 percent.  The examiner diagnosed the Veteran with bilateral mixed hearing loss and opined that there was no basis in his current or prior VA test results, and nothing in the academic/medical literature upon which to conclude that the Veteran's hearing problems of all types produce impairment in understanding speech that is greater than is represented by the results of puretone audiometric testing and speech discrimination testing that is in the record and was reported by her examination.  She noted that his results were obtained with good reliability and his speech recognition scores were consistent with observed communication abilities, and the puretone thresholds obtained during the examination were consistent with established norms/normative data for his puretone thresholds.

The clinician who performed the ear conditions examination concluded that the only ear disorder that the Veteran has is bilateral hearing loss.  

Using Table VI, this results in the assignment of a hearing acuity of a Roman Numeral designation of I bilaterally, which again results in a noncompensable disability rating under Table VII for both ears.  

Accordingly, applying the values of all three audiological examination results to the rating criteria, a compensable disability rating for bilateral hearing loss is not warranted under DC 6100 at any time during the period on appeal because the criteria for a higher rating were not met for either ear.  As noted above, because numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, subjective interpretation is not applicable.  

With regard to the written statements of the Veteran, as well as his testimony during his hearing before the Board concerning the functional impact of his bilateral hearing loss on his activities of daily living, a service-connected disability can have such an adverse effect.  However, the schedular rating criteria are designed to take such factors into account.  Moreover, as noted above, the schedular criteria are specific; the Veteran's hearing loss is simply not of sufficient severity to warrant a compensable disability rating for either ear.

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  See also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's bilateral hearing loss, which include difficulty hearing and understanding the spoken voice.  His bilateral hearing loss disability is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The threshold determination in the Thun analysis, therefore, is not met.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has similarly found none.  

Further, even if this threshold determination were met, the evidence does not demonstrate that his bilateral hearing loss has resulted in frequent periods of hospitalization or that his hearing loss alone markedly interferes with his employment or employability beyond that contemplated by the Schedule for Rating Disabilities.  The Veteran's disability has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by his disability.  Higher ratings are available for greater levels of disability and increased symptoms.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment.  Therefore, given the lack of evidence showing unusual disability not contemplated by the Rating Schedule, referral for assignment of an extra-schedular evaluation in this case is not warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in December 2008.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 

ORDER

Entitlement to a compensable initial disability rating for bilateral hearing loss is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


